BUSSEY, Presiding Judge.
Kénneth Wayne Hattan, hereinafter referred to as defendant Hattan and Miles Austin Bigsby, were charged in the District Court of Oklahoma County, Oklahoma for the offenses of Rape in the First Degree and Sodomy. The defendants were tried conjointly, and at the conclusion of said trial the jury returned a verdict of not guilty in the Rape in the First Degree charge, and found the defendants guilty for the crime of Sodomy. Their punishments were fixed at five (5) years imprisonment, and from said judgment and sentence, defendant Hattan has perfected a timely appeal to this Court.
We do not deem it necessary to recite the statement of facts, as the companion’s case, Bigsby v. State, Okl.Cr., 489 P.2d 1352 has been reviewed and affirmed by this Court on October 18, 1971. The propositions asserted in the instant case are similar to those asserted in Bigsby, supra. We have carefully examined each of the propositions asserted in the instant case and are of the opinion that they are without merit. For the reasons set forth in Bigsby, supra, the judgment and sentence is accordingly affirmed
BRETT, J., concurs.